Title: To Benjamin Franklin from John Paul Jones, 28 July 1779
From: Jones, John Paul
To: Franklin, Benjamin


Honored and dear Sir
Bon homme Richard LOrient July 28. 1779
The Court Martial that has been held on board here for the last two Days past has not yet come to a determination respecting the Bon homme Richard and Alliance being run foul of one another—and as the health of Lieutenant Robinson, who commanded the Bon homme Richard Deck, did not permit him to attend this day, the Court has gone into the consideration of other matters; particularly respecting Mutiny and Desertion.— Two Quarter Masters Named Robert Towers & John Woulton have been before the Court charged with a conspiracy at Sea, and I am informed by the Court that the Evidence is Strong against them, particularly Against the former.— I have made report of this proceeding to M. de Thevenard—and Should any person be condemned to Death I will suspend the execution of the Sentence Until I have your Orders on the Subject.— In the meantime as I wish to give no Offence in a foreign Port—I submit to you whither it would not be proper to make this proceeding known at Versailles.—Should I depart from hence before I receive your Orders, if there be any Sentence of Death, I will leave the condemned in Prison on Shore—and you may be assured that the Court will proceed with due circumspection, and lenity as far as may be consonant with the Rules of the Service.— I have sent an Officer to Nantes in hopes that he will be able to Enlist a number of the Americans who are arrived there in the Cartel, and I expect his return within four Days.— I have the honor to be with great and sincere Affection and Esteem Dear Sir Your very Obliged Friend and very humble Servant
Jno P Jones
His Excellency Doctor Franklin.
 
Notation: Capt. Jones July 28. 1779.
